Case 1:21-cr-00079-KD-B Document 372 Filed 09/16/21 Page 1 of 1                  PageID #: 1536



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
vs.                                            ) CRIMINAL ACTION 1:21-00079-KD-B-15
                                               )
JADARRIN LEMARE BARNES,                        )
    Defendant.                                 )

                              ACCEPTANCE OF GUILTY PLEA
                              AND ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge (Doc. 317)

and without any objection having been filed by the parties, the Defendant’s plea of guilty to COUNT

TWO of the Indictment is now accepted, and the Defendant is adjudged guilty of such offenses.

       The sentencing hearing is scheduled for December 10, 2021 at 10:30 a.m. in Courtroom 4B

of the United States Courthouse, 155 Saint Joseph St., Mobile, Alabama, 36602.

       DONE and ORDERED this the 16th day of September 2021.

                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
